Citation Nr: 0833119	
Decision Date: 09/26/08    Archive Date: 10/02/08

DOCKET NO.  07-07 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

Entitlement to service connection for non-Hodgkin's lymphoma, 
to include as due to herbicide exposure.

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Maine Veterans' Services


ATTORNEY FOR THE BOARD

E.B. Joyner, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1967 to 
April 1976, to include service in Thailand from May 1968 to 
May 1970.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a June 2006 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Togus, Maine.  

The issue of entitlement to service connection for a low back 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The veteran did not serve in Vietnam.

2. The veteran did not serve in Thailand at any time in 1964 
or 1965.

3. Non-Hodgkin's lymphoma was not present in service and is 
not otherwise etiologically related to active military 
service.  


CONCLUSION OF LAW

Non-Hodgkin's lymphoma was not incurred in or aggravated by 
active service, nor may it be presumed to have been incurred 
or aggravated therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1116, 1131 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2007).  






REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, 487 F.3d 881.

With respect to the veteran's claim for service connection 
for non-Hodgkin's lymphoma, in letters dated in December 
2005, January 2006, and April 2006, issued prior to the 
decision on appeal, the RO provided notice to the veteran 
regarding what information and evidence is needed to 
substantiate a claim for service connection, as well as what 
information and evidence must be submitted by the veteran, 
what information and evidence will be obtained by VA, and the 
need for the veteran to advise VA of or submit any further 
evidence he has in his possession that pertains to the claim.  
The claim was last readjudicated in December 2007.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service treatment records and post-service medical 
records and examination reports.  Moreover, in April 2007 the 
veteran testified before a decision review officer at the RO.  
He did not indicate that he had any other relevant 
information or evidence to submit to substantiate this 
particular claim.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate his claim for service 
connection for non-Hodgkin's lymphoma, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided and there has been a complete review of all the 
evidence without prejudice to the veteran.  As such, there is 
no indication that there is any prejudice to the veteran by 
the order of the events in this case.  See Pelegrini, 18 Vet. 
App. 112; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Moreover, as the Board concludes below that the preponderance 
of the evidence is against the claim, any question as to an 
appropriate disability rating or effective date to be 
assigned is rendered moot.  Any error in the sequence of 
events or content of the notice is not shown to have affected 
the essential fairness of the adjudication or to cause injury 
to the veteran.  See Sanders, 487 F.3d 881.  Thus, any such 
error is harmless and does not prohibit consideration of this 
matter on the merits.  See Conway, 353 F.3d at 1374, Dingess, 
19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

In addition to the above, 38 U.S.C.A. § 1116(a) provides 
presumptive service connection on the basis of herbicide 
exposure for specified diseases (including non-Hodgkin's 
lymphoma) manifested to a degree of 10 percent at any time 
after service in a veteran who, during active military, 
naval, or air service, served in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975, or in Thailand during 1964 or 1965.  38 U.S.C.A. 
§ 1116(a); 38 C.F.R. § 3.307(a)(6)(ii), 3.309(e).
 
The United States Department of Defense ("DOD") has confirmed 
that Agent Orange and Agent Blue were used from 1964 to 1965 
in Thailand.  If it is determined that a veteran who served 
in Thailand during this time period belonged to one of the 
units identified by DOD, then it is presumed that he or she 
was exposed to herbicides containing Agent Orange or Agent 
Blue, and the presumptions outlined in 38 C.F.R. § 3.309(e) 
will apply.  See MR21-1MR, Part IV, Subpart ii, Chapter 2, 
Section C; see also Veterans Benefits Administration (VBA) 
"Fact Sheet" distributed in September 2003.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The veteran claims that he is entitled to service connection 
for non-Hodgkin's lymphoma because it is due to exposure to 
herbicides in service.  Specifically, the veteran maintains 
that he was exposed to Agent Orange during his service in 
Thailand from 1968 to 1970.  The evidence confirms that he 
did not serve in Vietnam.  

With respect to the veteran's contention that his non-
Hodgkin's lymphoma is related to his exposure to Agent Orange 
while serving on active duty in Thailand, there is no 
corroborating evidence of this alleged exposure.  The Board 
notes that while the veteran did serve in Thailand, he served 
from 1968 to 1970, which is not a time in which Agent Orange 
or any other herbicide was used.  Instead, it is several 
years after such herbicides were used.  Moreover, there is no 
other record documenting any exposure to herbicides in 
service.  

With respect to the service connection claim on a direct 
basis, the service treatment records are negative for any 
non-Hodgkin's lymphoma.  While the service treatment records 
contain a March 1976 report which states that the veteran had 
a right apical soft tissue mass, etiology unknown, the June 
2006 VA examiner opined that the spot was a granuloma, and in 
April 2007 service connection was granted for this specific 
disability.  Moreover, the post-service medical evidence 
first documents the presence of non-Hodgkin's lymphoma in 
1987 (later thought to be a misdiagnosis) or in 2004, which 
at the earliest, is more than 10 years after the veteran 
separated from service.  Additionally, none of the medical 
evidence contains an opinion linking the veteran's current 
non-Hodgkin's lymphoma with his military service.  

The Board acknowledges the veteran's argument that his VA 
examination should have been conducted by an oncologist.  In 
this regard, the Board notes that a medical opinion need not 
be by a physician to be competent medical evidence, and, in 
the absence of evidence to the contrary, the Board may 
presume the competence of a VA medical examiner.  See Cox v. 
Nicholson, 20 Vet. App. 563, 568 - 570 (2007) (rejecting 
argument that a medical opinion by a nurse practitioner is 
not competent medical evidence, and, rejecting argument that 
VA cannot rely upon a medical opinion that does not 
explicitly state the qualifications of the examiner).  
Pursuant to 38 C.F.R. § 3.159(c)(4), a further medical 
opinion is necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim.  Here, however, the opinion provided by 
the June 2006 examiner, who is a physician's assistant, is 
sufficient to decide the claim.  The report clearly indicates 
that the examiner's opinion was based on the evidence in the 
claims file, the results of medical tests, and a thorough 
examination of the veteran.  The examiner provided a complete 
rationale for her conclusion that is supported by the 
evidence in the record.  

In essence, the evidence of a nexus between the veteran's 
Non-Hodgkin's lymphoma and his military service is limited to 
the veteran's own statements.  This is not competent evidence 
since laypersons, such as the veteran, are not qualified to 
render an opinion concerning medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Accordingly, service connection is not in order for non-
Hodgkin's lymphoma.  In reaching this conclusion, the Board 
has considered the benefit of the doubt doctrine; however, as 
the preponderance of the evidence is against the claim, that 
doctrine is not applicable in the instant appeal.  


ORDER

Entitlement to service connection for non-Hodgkin's lymphoma 
is denied.


REMAND

The veteran claims entitlement to service connection for a 
low back disability because it was incurred on active duty.  
Specifically, the veteran contends that he injured his back 
during basic training in Fort Bragg, North Carolina.  

The Board notes that at the veteran's April 2007 RO hearing, 
he testified that he currently receives treatment for his 
back through a physician's assistant at Gilford Medical 
Practice.  He also testified that he sees a doctor on 
Caldwell Street, and that he receives Worker's Compensation 
benefits for his back.  Furthermore, the veteran described an 
incident in December 2006 when he "broke his back" and 
received treatment at Stougen Hospital.  None of these 
records are contained in the claims folder and nothing in the 
record indicates that the RO attempted to obtain them.  The 
Board is of the opinion that the RO must attempt to obtain 
these records prior to adjudication of the claim.  See 38 
C.F.R. § 3.159 (2007).

Additionally, the Board notes that during the pendency of 
this appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman, 19 Vet. App. 473, which held that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim, including the degree of disability and the 
effective date of an award.  In the present appeal, the 
veteran has not been provided with notice of the type of 
information or evidence needed to establish a disability 
rating or an effective date for the disability on appeal.  
Thus, corrective notice can be provided on remand.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should send the veteran a 
letter providing the notice required under 
38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007), to include 
notice regarding the disability rating and 
effective-date elements of his service 
connection claim in accordance with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

The RO should also ask the veteran to 
further identify private treatment records 
related to the claimed back injury as 
necessary, which were initially identified 
during the hearing before the RO, 
including Gilford Medical Practice, 
Stougen Hospital, the physician on 
Caldwell Street, as well as the Workman's 
Compensation records.  Thereafter, the RO 
should attempt obtain copies of all 
sufficiently identified private treatment 
records of the veteran which are not 
currently in the file.  The veteran should 
also be afforded the opportunity to submit 
any records identified.

2.  Then, after any other indicated 
development is completed, the RO/AMC 
should readjudicate the veteran's claim.  
If the benefit sought on appeal remains 
denied, the veteran and his representative 
should be furnished a supplemental 
statement of the case and provided an 
appropriate opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


